Exhibit 10.1
SECOND LIEN DELAYED DRAW PROMISSORY NOTE

US $15,000,000October 15, 2020

FOR VALUE RECEIVED, Basic Energy Services, Inc., a Delaware corporation (the
“Obligor”), hereby unconditionally promises to pay to Ascribe III Investments
LLC, a Delaware limited liability company (the “Payee”), the principal amount
set forth in Section 3 hereto, together with interest thereon as provided in
Section 2 hereof, on the Maturity Date (as defined below), on the terms and
subject to the conditions provided herein.
1.Definitions. In this Note, the following terms shall have the following
meanings:
“ABL Agent” has the meaning assigned to such term in the definition of “ABL
Credit Agreement”.
“ABL Amendment” has the meaning assigned to such term in Section 5.
“ABL Credit Agreement” means that certain Credit Agreement dated as of October
2, 2018, by and among the Obligor, as borrower, the lenders party thereto and
Bank of America, N.A., as administrative agent (the “ABL Agent”), as amended by
that certain Limited Consent and First Amendment to ABL Credit Agreement dated
as of March 9, 2020, as further amended by that certain Second Amendment to ABL
Credit Agreement dated as of June 15, 2020, and as further amended, restated,
amended and restated, supplemented or otherwise modified from time to time.
“ABL Security Agreement” means that certain Security Agreement dated as of
October 2, 2018, by and among the Obligor, the other grantors party thereto and
the ABL Agent, as amended, restated, amended and restated, supplemented or
otherwise modified from time to time.
“Additional Advance” has the meaning assigned to such term in Section 3.
“Availability Period” means the period from and including November 30, 2020 to
the earliest of (a) the Maturity Date, (b) the termination of the Commitments
pursuant to Section 4 and the (c) termination of the Commitments pursuant to
Section 12(b).
“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. §101, et
seq.).
“Bridge Note” means that certain Senior Secured Promissory Note dated as of
March 9, 2020 executed by the Obligor and guaranteed by the Guarantors in favor
of Ascribe III Investments LLC, a Delaware limited liability company.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City (New York) are authorized or required by law
to close.
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the Payee; but,
for the avoidance of doubt, Collateral shall not include any equity interest in
the Loan Parties or any of their Subsidiaries.
“Collateral Documents” means, collectively, the Security Agreement, the Security
Agreement Supplements, security agreements, pledge agreements, and other similar
agreements delivered to the Payee pursuant to Section 5 and Section 10, and each
of the other agreements, instruments or documents that creates or purports to
create a Lien in favor of the Payee.
“Commitments” mean the obligations to make Loans to Obligor pursuant to Section
3, as such amount may be adjusted from time to time in accordance with this
Note, including subject to the reduction provisions in Section 4. The aggregate
amount of the Payee’s Commitments on the Effective Date is $15,000,000.
“Default” shall mean any event, act or condition that constitutes an Event of
Default or that with notice or lapse of time, or both, would constitute an Event
of Default.
“Dollars” and “$” means the lawful currency of the United States of America.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States of America.
“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied.







--------------------------------------------------------------------------------

Exhibit 10.1
“Guarantied Obligations” means all of the obligations under this Note now or
hereafter existing, whether for principal, interest (including any interest that
accrues after the commencement of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), fees, the Payee’s expenses (including any fees or
expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), or otherwise, and any and all documented
out-of-pocket expenses (including reasonable counsel fees and expenses) incurred
by the Payee in enforcing any rights under the guaranty set forth herein.
Without limiting the generality of the foregoing, Guarantied Obligations shall
include all amounts that constitute part of the Guarantied Obligations and would
be owed by the Obligor to the Payee but for the fact that they are unenforceable
or not allowable, including due to the existence of a bankruptcy,
reorganization, other Insolvency Proceeding or similar proceeding involving the
Obligor or any Guarantor.
“Guarantors” means, collectively, the Domestic Subsidiaries of the Obligor
listed on Schedule 1(a) hereto and each other Domestic Subsidiary of the Obligor
that shall be required to execute and deliver a guaranty or a guaranty
supplement pursuant to Section 9(b).
“Indenture” means that certain Indenture dated as of October 2, 2018 with
respect to 10.75% Senior Secured Notes among Obligor and UMB Bank, N.A., as
trustee and collateral agent, as amended or supplemented from time to time.
“Initial Advance” has the meaning assigned to such term in Section 3.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions, generally with creditors, or
proceedings seeking reorganizations, arrangement, or other similar relief.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by Payee to the Obligor under Section 3.
“Loan Documents” means, collectively, this Note and the Collateral Documents.
“Loan Parties” means, collectively, the Obligor and each Guarantor.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or financial condition of the Obligor or the Obligor and its
Subsidiaries, taken as a whole, (b) a material impairment of the rights and
remedies of the Payee under any Loan Document, or of the ability of the Loan
Parties, taken as a whole, to perform their obligations under the Loan
Documents, or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.
“Maturity Date” means January 2, 2024; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day;
provided, further, that if an Acceptable Senior Notes Refinancing (as defined in
the ABL Credit Agreement) has not been completed by July 3, 2023, then the
“Maturity Date” shall be October 3, 2023.
“Note” means this Second Lien Delayed Draw Promissory Note, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
“Security Agreement” means that certain Security Agreement dated as of the
Effective Date, by and among the Obligor, the other grantors party thereto and
the Payee, as amended, restated, amended and restated, supplemented or otherwise
modified from time to time.
“Security Agreement Supplement” means the form of supplement attached to the
Security Agreement as Annex I.
“Solvent” means, with respect to any Person on any date of determination, after
taking into account all other payments made by, and indemnification payments
from, and reimbursement and contribution obligations of, any other Persons with
respect thereto, that on such date (a) the fair value of the property of such
Person is



--------------------------------------------------------------------------------

Exhibit 10.1
greater than the total amount of liabilities, including contingent liabilities,
of such Person, (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay the debts and liabilities as
they mature, (d) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital and (e) such Person is able
to pay its debts and liabilities, contingent obligations and other commitments
as they mature in the ordinary course of business. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
“Subsidiary” means, with respect to any Person, a corporation, partnership,
joint venture, limited liability company or other business entity of which a
majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Obligor.
“UCC” means the New York Uniform Commercial Code, as in effect from time to
time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to the Payee’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “UCC” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.
2.Interest. Each Loan shall bear interest on the outstanding principal amount
thereof from the date such Loan is made hereunder at a rate per annum equal to
9.75%. Interest payable pursuant hereto shall be calculated monthly at the end
of each fiscal month on the basis of a 365/366-day year for the actual days
elapsed. Accrued and unpaid interest on each Loan shall be due and payable in
cash in arrears on the first day of each April, July, October and January, on
the Maturity Date, when the unpaid principal amount hereof is declared due and
payable, and at such other times as may be specified herein. Upon the occurrence
and during the continuance of an Event of Default (as defined below), any
overdue principal amount of this Note and, to the extent permitted by applicable
law, interest payments or fees or other amounts due and owing hereunder, shall
thereafter bear interest (including post-petition interest in any Insolvency
Proceeding, whether or not allowed in such Insolvency Proceeding) payable on
demand at a rate that is two percent (2.0%) per annum in excess of the Rate
otherwise applicable thereto pursuant to the first sentence of this Section 2
(the “Default Rate”). Notwithstanding any provision herein to the contrary, no
interest shall accrue under this Note at a rate in excess of the highest
applicable rate permitted by law.
3.Loans. On the terms and subject to the conditions contained in this Note, the
Payee agrees to make (a) an initial Loan to the Obligor on the date hereof in
the aggregate principal amount equal to $7,500,000 (the “Initial Advance”) and
(b) additional Loans (each an “Additional Advance”) to the Obligor on any
Business Day during the Availability Period in an aggregate principal amount
which, after giving effect thereto, does not cause the aggregate amount of Loans
outstanding hereunder to exceed the Payee’s Commitments. Any Additional Advance
shall be made available to the Obligor upon at least three (3) Business Days
advance written notice to the Payee, which notice shall specify the amount to be
borrowed and identify the proposed date of borrowing. Each Additional Advance
shall be in an aggregate amount not less than $1,000,000 or an integral multiple
thereof (or the remaining amount of the Commitments).
4.Reduction of Commitments.
a.Dispositions. In the event that any Loan Party shall sell, transfer, license,
lease or otherwise dispose of (such transaction, a “Disposition”) equipment or
real property (other than (i) a Disposition to another Loan Party or (ii) a
Disposition of equipment or real property in the ordinary course of business)
the proceeds of which are not applied to the repayment of indebtedness evidenced
by the Bridge Note, then, upon the consummation of such Disposition, the
Commitments outstanding at such time shall be automatically reduced on a
dollar-for-dollar basis by the amount of net cash proceeds received by such Loan
Party in respect such Disposition.



--------------------------------------------------------------------------------

Exhibit 10.1
b.Incurrence of Indebtedness. Upon the issuance or incurrence of indebtedness
for borrowed money (other than (i) indebtedness constituting Obligations under
the ABL Credit Agreement as in effect on the date hereof, (ii) indebtedness owed
to another Loan Party or Payee or an affiliate thereof or (iii) indebtedness in
respect of capitalized leases or purchase money obligations), then, the
Commitments outstanding at such time shall be automatically reduced on a
dollar-for-dollar basis by the aggregate principal amount of such indebtedness
for borrowed money on the date of such issuance or incurrence.
5.Conditions to Closing and Loans.
a.Conditions to Initial Advance. The obligation of the Payee to make the Initial
Advance hereunder is subject to the satisfaction of the following conditions
precedent (the date upon which the Payee is in receipt of each of the following
items, each in form and substance reasonably satisfactory to the Payee, the
“Effective Date”):
i.Loan Documents. The Payee shall have received this Note and the Security
Agreement, in each case, duly executed and delivered by the Obligor and the
Guarantors.
ii.Fees and Expenses. The Obligor shall have paid (A) a commitment fee in cash
in an amount equal to $140,625, which may be netted from the proceeds of the
Initial Advance and (B) all reasonable and documented out-of-pocket expenses of
the Payee (including, without limitation, the reasonable and documented fees and
expenses of Fried, Frank, Harris, Shriver & Jacobson LLP).
iii.No Default and Representations and Warranties. Both before and after giving
effect to the Initial Advance, (A) no Default or Event of Default shall have
occurred and be continuing, and (B) each of the representations and warranties
made by the Obligor herein shall be true and correct in all material respects
(to the extent not otherwise qualified by materiality) on and as of such date.
iv.Drawdown Notice. The Payee shall have received a request for the Initial
Advance duly executed by an officer of the Obligor with disbursement
instructions attached thereto.
v.Financing Statements. The Payee shall have received copies of proper financing
statements, filed or duly prepared for filing under the UCC in all jurisdictions
that the Payee may deem reasonably necessary in order to perfect and protect the
Liens on assets of each of the Obligor and the Guarantors created under the
Security Agreement, covering the Collateral described herein and in any
Collateral Document.
vi.Secretary’s Certificate. The Payee shall have received a certificate of each
of the Obligor and the Guarantors certifying that there has been no change to
any of the Obligor’s or Guarantors’ (A) certificate or articles of
incorporation, formation or organization or (B) bylaws or operating agreements
(or equivalent or comparable constitutive documents) (collectively,
“Organization Documents”) since the closing of the ABL Credit Agreement and the
Indenture (or otherwise attaching such changed Organization Documents).
vii.Written Consents. The Payee shall have received true, complete and correct
copies of the resolutions or written consents authorizing the borrowing by the
Obligor of the Initial Advance, including evidence of authorization therefor by
the Special Committee of the Board of Directors of the Obligor, and the
guarantees of the Guarantied Obligations provided by the Guarantors and the
other transactions contemplated hereunder.
viii.Good Standing Certificates. The Payee shall have received good standing
certificates of each of the Obligor and the Guarantors, issued by the Secretary
of State or other appropriate official of the jurisdiction of incorporation,
organization or formation of the Obligor and such Guarantors.
ix.Closing Certificate. The Payee shall have received a certificate executed by
an officer of the Obligor certifying that the conditions specified in Section
5(a)(iii) have been satisfied.
x.ABL Amendment. The Obligor shall have entered into an amendment to the ABL
Credit Agreement (the “ABL Amendment”) on terms and conditions satisfactory to
the Payee.



--------------------------------------------------------------------------------

Exhibit 10.1
b.Conditions to each Additional Advance.
i.Fees and Expenses. The Obligor shall have paid (A) solely in connection with
the initial Additional Advance made after the Effective Date, a commitment fee
in cash in an amount equal to $46,875, which may be netted from the proceeds of
such Additional Advance and (B) all reasonable and documented out-of-pocket
expenses of the Payee (including, without limitation, the reasonable and
documented fees and expenses of Fried, Frank, Harris, Shriver & Jacobson LLP).
ii.No Default and Representations and Warranties. Both before and after giving
effect to the Additional Advance, (A) no Default or Event of Default shall have
occurred and be continuing, and (B) each of the representations and warranties
made by the Obligor herein shall be true and correct in all material respects
(to the extent not otherwise qualified by materiality) on and as of such date.
iii.Drawdown Notice. The Payee shall have received a request for the Additional
Advance duly executed by an officer of the Obligor with disbursement
instructions attached thereto.
iv.Written Consent: The Payee shall have received a true, complete and correct
copy of the resolutions or written consent of the Special Committee of the Board
of Directors of the Obligor, authorizing the borrowing by the Obligor of the
Additional Advance.
6.Representations and Warranties. To induce the Payee to make the Loans, the
Obligor hereby represents and warrants to the Payee that:
a.Status. Each of the Obligor and the Guarantors (a) is a duly organized or
formed and validly existing corporation or other registered entity in good
standing under the laws of the jurisdiction of its organization and has the
corporate or other organizational power and authority to own its property and
assets and to transact the business in which it is engaged and (b) has duly
qualified and is authorized to do business and is in good standing in all
jurisdictions where it does business or owns assets, except where the failure to
be so qualified could not reasonably be expected to result in a Material Adverse
Effect.
b.Power and Authority; Enforceability. Each of the Obligor and the Guarantors
has the corporate or other organizational power and authority to execute,
deliver and carry out the terms and provisions of this Note and each other Loan
Document to which it is a party and has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
this Note and each other Loan Document. Each of the Obligor and the Guarantors
has duly executed and delivered this Note and each other Loan Document to which
it is a party and this Note constitutes, and each other Loan Document to which
it is a party, constitutes the legal, valid and binding obligation of each of
the Obligor and the Guarantors enforceable against the Obligor and each such
Guarantor in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, moratorium, reorganization and other similar
laws relating to or affecting creditors’ rights generally and general principles
of equity (whether considered in a proceeding in equity or law).
c.No Violation. None of the execution, delivery and performance by the Obligor
and the Guarantors of this Note and each other Loan Document to which it is a
party and compliance with the terms and provisions thereof or the consummation
of the other transactions contemplated hereby or thereby on the relevant dates
therefor will (i) contravene any applicable provision of any material applicable
law of any governmental authority, (ii) violate any provision of the
organization documents of the Obligor or any Guarantor or (iii) conflict with
the Indenture or, subject to the ABL Amendment, the ABL Credit Agreement.
d.Pari Passu Indebtedness. Obligations under this Note constitute senior
indebtedness of the Obligor and rank pari passu in right of payment with all
indebtedness of the Obligor under the Indenture and the ABL Credit Agreement;
provided, that the Liens on and security interest in the Collateral granted to
Payee under and pursuant to the terms of the Security Agreement are junior in
priority to the Liens securing the Obligations (under and as defined by the ABL
Credit Agreement).



--------------------------------------------------------------------------------

Exhibit 10.1
e.Use of Proceeds. The proceeds of the Loans shall be used for general corporate
purpose and working capital purposes, including payment of any fees and expenses
incurred in connection herewith.
f.Solvency. As of the date hereof, the Obligor and its Subsidiaries, on a
consolidated basis, are Solvent.
7.Payment. The full outstanding principal amount of this Note, together with all
accrued and unpaid interest hereunder, shall become due and payable on the
Maturity Date. All monies due hereunder shall be paid in Dollars. If any payment
on this Note shall be due on a day which is not a Business Day, it shall be
payable on the next succeeding Business Day. Upon final payment of the full
outstanding principal amount of this Note, together with all accrued and unpaid
interest hereunder this Note shall be surrendered to the Obligor for
cancellation. Amounts borrowed and repaid hereunder may not be reborrowed. All
payments hereunder shall be applied to accrued and unpaid interest and to
outstanding principal in such order as determined by the Payee in its sole
discretion.
8.Prepayment. The Obligor may, at its option, prepay this Note, in whole or in
part, at any time or from time to time without penalty or premium and such
prepayment shall be accompanied by payment of accrued and unpaid interest
through the date of prepayment; provided, that any prepayment (other than a
repayment or prepayment made with the proceeds of the Second Lien Refinancing
Debt (as defined by the ABL Credit Agreement)) shall be subject to the
applicable Payment Conditions under and as defined in the ABL Credit Agreement,
as in effect on the date hereof.
9.Guarantee.
a.In recognition of the direct and indirect benefits to be received by the
Guarantors from the proceeds of this Note and by virtue of the financial
accommodations to be made to the Obligor, each of the Guarantors, jointly and
severally, hereby unconditionally and irrevocably guarantees as a primary
obligor and not merely as a surety the full and prompt payment when due, whether
upon maturity, acceleration, or otherwise, of all of the Guarantied Obligations.
If any or all of the Guarantied Obligations becomes due and payable, each of the
Guarantors, unconditionally and irrevocably, and without the need for demand,
protest, or any other notice or formality, promises to pay such indebtedness to
the Payee, together with any and all expenses (including the Payee’s expenses)
that may be incurred by the Payee in demanding, enforcing, or collecting any of
the Guarantied Obligations (including the enforcement of any collateral for such
Guarantied Obligations or any collateral for the obligations of the Guarantors
under the guaranty in this Note). If claim is ever made upon the Payee for
repayment or recovery of any amount or amounts received in payment of or on
account of any or all of the Guarantied Obligations and the Payee repays all or
part of said amount by reason of (i) any judgment, decree, or order of any court
or administrative body having jurisdiction over the Payee or any of its
property, or (ii) any settlement or compromise of any such claim effected by the
Payee with any such claimant (including the Obligor or any Guarantor), then and
in each such event, each of the Guarantors agrees that any such judgment,
decree, order, settlement, or compromise shall be binding upon the Guarantors,
notwithstanding any revocation (or purported revocation) of this Guaranty or
other instrument evidencing any liability of the Obligor or any Guarantor, and
the Guarantors shall be and remain liable to the Payee hereunder for the amount
so repaid or recovered to the same extent as if such amount had never originally
been received by the Payee. The liability of each of the Guarantors hereunder is
primary, absolute, and unconditional, and is independent of any security for or
other guaranty of the Guarantied Obligations, whether executed by any other
Guarantor or by any other person, and the liability of each of the Guarantors
hereunder shall not be affected or impaired by, in each case, to the fullest
extent permitted by applicable law, (i) any payment on, or in reduction of, any
such other guaranty or undertaking, (ii) any dissolution, termination, or
increase, decrease, or change in personnel by the Obligor or any Guarantor,
(iii) any payment made to the Payee on account of the obligations which the
Payee repays to the Obligor or any Guarantor pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding (or any settlement or compromise of any claim made in such a
proceeding relating to such payment), and each of the Guarantors waives any
right to the deferral or modification of its obligations hereunder by reason of
any such proceeding, (iv) any action or inaction by the Payee, or (v) any
invalidity, irregularity, avoidability, or unenforceability of all or any part
of the obligations or of any security therefor. The guaranty by each of the
Guarantors hereunder is a guaranty of payment and not of collection. The
obligations of each of the Guarantors hereunder are independent of the
obligations of any other



--------------------------------------------------------------------------------

Exhibit 10.1
Guarantor or any other person and a separate action or actions may be brought
and prosecuted against one or more of the Guarantors whether or not action is
brought against any other Guarantor or any other person and whether or not any
other Guarantor or any other person be joined in any such action or actions.
Each Guarantor hereby confirms that it is the intention of all parties hereto
that the guaranty contained herein not constitute a fraudulent transfer or
conveyance for purposes of the Bankruptcy Code, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any other federal, state
or foreign bankruptcy, insolvency, receivership or similar law to the extent
applicable to this guaranty and the obligations of each Guarantor hereunder. To
effectuate the foregoing intention, the parties hereto hereby irrevocably agree
that the obligations of each Guarantor hereunder at any time shall be limited to
the maximum amount as will result in the obligations of such Guarantor hereunder
not constituting a fraudulent transfer or conveyance.
b.Each Domestic Subsidiary of the Obligor that shall be required to execute and
deliver a guaranty or guaranty supplement under and pursuant to the terms of the
ABL Credit Agreement shall grant a guarantee of all the Guarantied Obligations
by executing and delivering a guaranty supplement here under, in each case, in
form and substance reasonably satisfactory to the Payee.
10.Security.
a.Security for this Note. The security interest created by the Security
Agreement secures the payment and performance of this Note. Without limiting the
generality of the foregoing, the Security Agreement secures the payment of all
amounts which constitute part of the obligations owed under this Note and would
be owed by the Obligor to the Payee but for the fact that they are unenforceable
or not allowable (in whole or in par) as a claim in an Insolvency Proceeding
involving the Obligor due to the existence of such Insolvency Proceeding.
b.Maintenance of Insurance.
i.The Obligor and the Guarantors will maintain insurance with respect to the
Collateral, covering casualty, hazard, theft, malicious mischief, flood and
other risks, with insurers, in such amounts, and with such coverages and
deductibles as are at the time of placing such insurance customary for companies
similarly situated and which are available at commercially reasonable rates.
From time to time upon request, the Obligor shall deliver to the Payee the
originals or certified copies of its insurance policies.
ii.In addition to the insurance required under clause (i) with respect to
Collateral, maintain insurance with insurers, with respect to the properties and
business of the Obligor and the Guarantors, of such type (including product
liability, workers’ compensation, larceny, embezzlement, or other criminal
misappropriation insurance), in such amounts, and with such coverages and
deductibles as are at the time of placing such insurance customary for companies
similarly situated and which are available at commercially reasonable rates.
c.Administration of Deposit Accounts. Schedule 10(c) hereto sets forth, as of
the Effective Date, all deposit accounts maintained by the Loan Parties. The
Borrower shall promptly notify the Payee of any opening or closing of a deposit
account by any Loan Party and, with the consent of Payee, will amend Schedule
10(c) hereto to reflect the same.
11.Covenants.
a.Taxes. The Obligor and each Guarantor shall make all payments, whether on
account of principal, interest, fees or otherwise, free of and without deduction
or withholding for any present or future taxes, duties or other charges
(“Taxes”). If the Obligor or a Guarantor is compelled by law to deduct or
withhold any Taxes it shall promptly pay to the Payee such additional amount as
is necessary to ensure that the net amount received by the Payee is equal to the
amount payable by the Obligor or such Guarantor had there been no deduction or
withholding
b.Corporate Existence. The Obligor shall do or cause to be done all things
necessary to preserve and keep in full force and effect its and its
Subsidiaries’ existence, good standing, rights (charter and statutory), licenses
and franchises; provided, however, that the Obligor shall not be required to
preserve any such Subsidiaries’ right, license or franchise if it shall
determine that the



--------------------------------------------------------------------------------

Exhibit 10.1
preservation thereof is no longer desirable in the conduct of the business of
the Obligor and its Subsidiaries, taken as a whole.
c.Books and Records. The Obligor shall, and shall cause each Subsidiary to, (a)
maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Obligor or such Subsidiary, as the case may be; and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any governmental authority having regulatory jurisdiction over the Obligor or
such Subsidiary, as the case may be.
d.Accounting Changes. The Obligor shall not, nor shall it permit any Subsidiary
to, make any change in (a) its accounting policies or reporting practices,
except as required by GAAP, or (b) its fiscal year.
12.Events of Default.
i.The occurrence of any one or more of the following events shall constitute an
Event of Default (an “Event of Default”) under this Note: (i) the failure to pay
principal of this Note when due on the Maturity Date or failure to pay interest
payable hereunder within (five) 5 Business Days after the same becomes due;
provided, that, notwithstanding anything to the contrary contained herein, to
the extent the Obligor is not permitted to make a payment under this Note under
the terms of the ABL Credit Agreement, failure to make such payment shall not
result in an Event of Default hereunder so long as the Obligor makes such
payment once permitted under the ABL Credit Agreement; (ii) any representation
or warranty made by the Obligor herein, in any other Loan Document or in any
document delivered in connection herewith or therewith shall prove to not have
been accurate in all material respects on or as of the date made or deemed made
or furnished; (iii) the Obligor or any of its subsidiaries shall: (A) apply for,
consent to, or acquiesce in the appointment of a trustee, receiver, sequestrator
or other custodian for any substantial part of the assets or other property of
any such person, or make a general assignment for the benefit of creditors; (B)
in the absence of such application, consent or acquiesce to or permit or suffer
to exist, the appointment of a trustee, receiver, sequestrator or other
custodian for a substantial part of the property of any thereof, and such
trustee, receiver, sequestrator or other custodian shall not be discharged
within sixty (60) days; provided that the Obligor hereby expressly authorizes
the Payee to appear in any court conducting any relevant proceeding during such
sixty (60) day period to preserve, protect and defend their rights under this
Note; or (C) permit or suffer to exist the commencement of any Insolvency
Proceeding relating to the Obligor or any of its subsidiaries, or its or their
debts or assets, whether voluntary or involuntary, or any dissolution, winding
up or liquidation proceeding, in respect thereof, and, if any such case or
proceeding is not commenced by such person, such case or proceeding shall be
consented to or acquiesced in by such person, or shall result in the entry of an
order for relief or shall remain for sixty (60) days undismissed; provided the
Obligor hereby expressly authorizes the Payee to appear in any court conducting
any such case or proceeding during such sixty (60) day period to preserve,
protect and defend their rights under this Note; (iv) any failure by the Obligor
to perform, or comply with, any material term or condition contained in this
Note, and any written repudiation or assertion of the invalidity of the Liens or
guarantee granted herein or in any other Loan Document; (v) a default shall
occur in the payment of any amount when due (subject to any applicable grace
period), whether by acceleration or otherwise, of any principal or stated amount
of, or interest or fees on, the indebtedness incurred under the Indenture, the
Bridge Note or any other indebtedness or guarantee of the Loan Parties having an
aggregate principal amount of more than $15,000,000 (other than indebtedness
incurred under the ABL Credit Agreement), or a default shall occur in the
performance or observance of any obligation or condition with respect to any
such indebtedness if the effect of such default is to accelerate, or permit the
holders of such indebtedness to accelerate, the maturity of such indebtedness to
cause or declare such indebtedness to become immediately due and payable; (vi) a
default shall occur in the payment of any amount when due (subject to any
applicable grace period), whether by acceleration or otherwise, of any principal
or stated amount of, or interest or fees on, the indebtedness incurred under the
ABL Credit Agreement, or a default shall occur in the performance or observance
of any obligation or condition with respect to any such indebtedness if the
effect of such default is to accelerate the maturity of such indebtedness to
cause or declare such indebtedness to become immediately due and payable; and
(vi) any Change of Control (as



--------------------------------------------------------------------------------

Exhibit 10.1
defined in the Indenture) shall have occurred whereupon Holders (as defined in
the Indenture) shall have exercised their right to require the Obligor to make a
Change of Control Offer pursuant to Section 3.9 of the Indenture.
ii.The Obligor hereby agrees that upon an Event of Default under this Note, the
Payee may, upon written notice by the Payee to the Obligor, declare the
Commitments to be terminated and declare the unpaid principal balance of and
accrued but unpaid interest on this Note to be immediately due and payable;
provided, however, that upon the occurrence of an Event of Default described in
Section 12(a)(iii) above the Commitments shall be terminated and the unpaid
balance and accrued but unpaid interest shall become due and payable without
notice or demand. The Payee shall have all other rights and remedies available
at law or in equity, under the UCC or pursuant to this Note.
13.Assignment. Without the prior written consent of the Obligor, the Payee shall
not have the right at any time to sell, assign, transfer, negotiate or pledge,
all or any part of its interest in this Note (and any attempted assignment or
transfer by the Payee without such consent shall be null and void). The
Obligor’s rights or obligations hereunder nor any interest therein may be
assigned or delegated by the Obligor without the prior written consent of the
Payee (and any attempted assignment or transfer by the Obligor without such
consent shall be null and void). This Note may be transferred only upon
surrender of the original Note to the Obligor for registration of transfer, duly
endorsed, or accompanied by a duly executed written instrument of transfer in
form satisfactory to the Obligor, and, thereupon, a new note for the same
principal amount and interest will be issued to, and registered in the name of,
the transferee. It is the intention that this Note be treated as a registered
obligation and in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Internal Revenue Code of 1986, as amended, and
the Treasury Regulations thereunder.
14.No Waiver by Payee. No delay or omission by the Payee or any other holder
hereof to exercise any power, right or remedy accruing to the Payee or any other
holder hereof shall impair any such power, right or remedy or shall be construed
to be a waiver of the right to exercise any such power, right or remedy. Payee’s
right to accelerate this Note for any late payment or the Obligor’s failure to
timely fulfill its other obligations hereunder shall not be waived or deemed
waived by the Payee by Payee’s having accepted a late payment or late payments
in the past or the Payee otherwise not accelerating this Note or exercising
other remedies for the Obligor’s failure to timely perform its obligations
hereunder. The Payee shall not be obligated or be deemed obligated to notify the
Obligor that it is requiring the Obligor to strictly comply with the terms and
provisions of this Note before accelerating this Note and exercising its other
remedies hereunder because of the Obligor’s failure to timely perform its
obligations under this Note.
15.Obligor Waiver; Indemnity; Expense Reimbursement.
a.The Obligor hereby forever waives (i) presentment, presentment for payment,
demand, notices of nonperformance, protest, notice of protest, notice of
dishonor of this Note and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, (ii) any
requirement of diligence or promptness on the part of the Payee in the
enforcement of its rights under the provisions of this Note or any other Loan
Document and (iii) any and all notices of every kind and description which may
be required to be given by any statute or rule of law.
b.The Obligor will indemnify the Payee and the directors, officers, employees,
advisors and agents thereof and each Person, if any, who controls the Payee (any
of the foregoing, an “Indemnified Person”) and hold each Indemnified Person
harmless from and against any and all claims, damages, liabilities and expenses
(including, without limitation, all reasonable and documented out-of-pocket fees
and disbursements of a single firm of counsel to all Indemnified Persons and, if
necessary, one firm of local counsel in each appropriate jurisdiction and one
firm of special counsel in each appropriate specialty which an Indemnified
Person may incur or which may be asserted against it in connection with any
claim, litigation, investigation or proceeding (whether or not such Indemnified
Person is a party to such litigation or investigation)) involving this Note and
the other Loan Documents, the use of any proceeds of the Loans by the Obligor or
any Subsidiary or any officer, director or employee thereof (all such claims,
damages, liabilities and expenses, “Indemnified Liabilities”), provided that the
Obligor shall have no obligation hereunder to any Indemnified Person with
respect to Indemnified Liabilities to the extent such Indemnified Liabilities
resulted from the gross negligence, bad faith or willful misconduct of such



--------------------------------------------------------------------------------

Exhibit 10.1
Indemnified Person, in each case, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. No Indemnified Person shall be
liable for any damages arising from the use by unauthorized persons of
information or other materials sent through electronic, telecommunications or
other information transmission systems that are intercepted by such persons or
for any special, indirect, consequential or punitive damages in connection with
this Agreement. The agreements in this Section 15(b) shall survive repayment of
the Loans and all other amounts payable hereunder.
c.The Obligor shall pay (a) all reasonable out of pocket fees and expenses
incurred by the Payee (including, but not limited to, (i) the reasonable fees,
disbursements and other charges of one primary counsel for the Payee and, to the
extent necessary, of one special counsel retained by the Payee in each relevant
specialty and of one local counsel retained by the Payee in each relevant
jurisdiction and (ii) due diligence expenses) incurred in connection with the
preparation, negotiation, execution, delivery and administration of this Note,
any amendments, modifications or waivers of the provisions hereof or thereof and
any other Loan Document (whether or not the transactions contemplated hereby or
thereby shall be consummated) and (b) all out of pocket expenses incurred by the
Payee (including the fees, charges and disbursements of any counsel for the
Payee) in connection with the enforcement or protection of its rights in
connection with this Note and the other Loan Documents, including all such out
of pocket expenses incurred during any workout, restructuring or negotiations in
respect of the Note.
16.Section Headings. Section headings appearing in this Note are for convenient
reference only and shall not be used to interpret or limit the meaning of any
provision of this Note.
17.GOVERNING LAW. THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
18.VENUE. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE OBLIGOR OR THE PAYEE
ARISING OUT OF OR RELATING HERETO SHALL BE BROUGHT IN THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, BOROUGH OF MANHATTAN OR, IF THAT
COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN
THE CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, THE OBLIGOR,
FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS
GENERALLY AND UNCONDITIONALLY THE JURISDICTION AND VENUE OF SUCH COURTS; (B)
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESS PROVIDED NEXT TO ITS
NAME ON SCHEDULE 1(a); (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE
IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE OBLIGOR IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; AND (E) AGREES THAT THE PAYEE RETAINS THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST THE OBLIGOR IN THE COURTS OF ANY OTHER JURISDICTION TO THE EXTENT THAT
THE COURTS SPECIFIED ABOVE DO NOT HAVE SUBJECT MATTER JURISDICTION.
19.WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
THIS NOTE OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
NOTE, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP THAT EACH
HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY



--------------------------------------------------------------------------------

Exhibit 10.1
REFERRING TO THIS SECTION 19 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS NOTE MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.
20.Successors and Assigns. This Note and all the covenants and agreements
contained herein shall be binding upon, and shall inure to the benefit of, the
respective legal representatives, heirs, successors and permitted assigns of the
Obligor and the Payee.
21.Records of Payments. The records of the Payee shall be prima facie evidence
of the amounts owing on this Note.
22.Amendments and Waivers. No term of this Note or any other Loan Document may
be waived, modified or amended except by an instrument in writing signed by all
parties hereto. Any waiver of the terms hereof shall be effective only in the
specific instance and for the specific purpose given.
23.Severability. In the event any one or more of the provisions contained in
this Note should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions. Each waiver in this Note is
subject to the overriding and controlling rule that it shall be effective only
if and to the extent that (a) it is not prohibited by applicable law and (b)
applicable law neither provides for nor allows any material sanctions to be
imposed against the Payee for having bargained for and obtained it.
24.Notices. Any notice, request or other communication required or permitted to
be given hereunder shall be given in writing by delivering it against receipt
for it, by depositing it with an overnight delivery service or by depositing it
in a receptacle maintained by the United States Postal Service, postage prepaid,
registered or certified mail, return receipt requested, addressed to the
respective parties pursuant to the notice information on the signature pages
hereto. All such written notices shall be mailed, faxed or delivered to the
applicable address, facsimile number or electronic mail address. The Obligor’s
address for notices may be changed at any time and from time to time, but only
after five (5) calendar days advance written notice to the Payee and shall be
the most recent such address furnished in writing by the Obligor to the Payee.
The Payee’s address for notices may be changed at any time and from time to
time, but only after five (5) calendar days advance written notice to the
Obligor and shall be the most recent such address furnished in writing by the
Payee to the Obligor. Actual notice, however and from whomever given or
received, shall always be effective when received.
25.ENTIRE AGREEMENT. THIS NOTE TOGETHER WITH EACH OTHER LOAN DOCUMENT EXECUTED
AND DELIVERED IN CONNECTION HEREWITH EMBODIES THE ENTIRE AGREEMENT AND
UNDERSTANDING BETWEEN THE PAYEE, THE OBLIGOR, AND THE GUARANTORS WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR CONFLICTING OR INCONSISTENT
AGREEMENTS, CONSENTS AND UNDERSTANDINGS RELATING TO SUCH SUBJECT MATTER. EACH OF
THE OBLIGOR AND THE GUARANTORS ACKNOWLEDGES AND AGREES THAT THERE IS NO ORAL
AGREEMENT BETWEEN THE OBLIGOR, THE GUARANTORS AND THE PAYEE WHICH HAS NOT BEEN
INCORPORATED IN THIS NOTE OR A LOAN DOCUMENT EXECUTED AND DELIVERED IN
CONNECTION HEREWITH.


[SIGNATURES FOLLOW]


















--------------------------------------------------------------------------------

Exhibit 10.1
IN WITNESS WHEREOF, the undersigned have executed this Note as of the date first
written above.

OBLIGOR:BASIC ENERGY SERVICES, INC.By:/s/ Keith L. SchillingName:Keith L.
Schilling Title:President and Chief Executive OfficeNotice Information:


801 Cherry Street, Suite 2100Fort Worth, TX 76102GUARANTORSBASIC ENERGY SERVICES
GP, LLCBASIC ENERGY SERVICES LP, LLCBASIC ESA, INC.SCH Disposal, L.L.C.TAYLOR
INDUSTRIES, LLCAGUA LIBRE HOLDCO LLCAGUA LIBRE ASSET CO LLCAGUA LIBRE MIDSTREAM
LLCC&J WELL SERVICES, INC.INDIGO INJECTION #3, LLCKVS TRANSPORTATION, INC.By:/s/
Keith L. SchillingName:Keith L. SchillingTitle:President and Chief Executive
OfficeBASIC ENERGY SERVICES, L.P.By:Basic Energy Services GP, LLC,Its General
PartnerBy:/s/ Keith L. SchillingName:Keith L. SchillingTitle:President and Chief
Executive Office




















--------------------------------------------------------------------------------

Exhibit 10.1




Acknowledged and Agreed By:





ASCRIBE III INVESTMENTS LLCBy:/s/ Lawrence FirstName:Lawrence
FirstTitle:Managing DirectorNotice Information:Ascribe III Investments LLC299
Park Avenue, 34th FloorNew York, NY 10171Attention: Lawrence First Email:
lfirst@ascribecapital.comwith a copy to (which shall not constitute
notice)Fried, Frank, Harris, Shriver & Jacobson LLP One New York Plaza New York,
New York 10004 Attention: Caroline SandbergEmail:
caroline.sandberg@friedfrank.com






































--------------------------------------------------------------------------------

Exhibit 10.1
Schedule 1(a)
Guarantors





Agua Libre Holdco LLC801 Cherry Street, Suite 2100, Fort Worth, TX 76102Agua
Libre Asset Co LLC801 Cherry Street, Suite 2100, Fort Worth, TX 76102Agua Libre
Midstream LLC801 Cherry Street, Suite 2100, Fort Worth, TX 76102Basic Energy
Services GP, LLC801 Cherry Street, Suite 2100, Fort Worth, TX 76102Basic Energy
Services LP, LLC801 Cherry Street, Suite 2100, Fort Worth, TX 76102Basic Energy
Services, L.P.801 Cherry Street, Suite 2100, Fort Worth, TX 76102Basic ESA,
Inc.801 Cherry Street, Suite 2100, Fort Worth, TX 76102C&J Well Services,
Inc.801 Cherry Street, Suite 2100, Fort Worth, TX 76102Indigo Injection #3,
LLC801 Cherry Street, Suite 2100, Fort Worth, TX 76102KVS Transportation,
Inc.801 Cherry Street, Suite 2100, Fort Worth, TX 76102SCH Disposal, L.L.C.801
Cherry Street, Suite 2100, Fort Worth, TX 76102Taylor Industries, LLC801 Cherry
Street, Suite 2100, Fort Worth, TX 76102

















--------------------------------------------------------------------------------

Exhibit 10.1
Schedule 10(c)
Deposit Accounts




Omitted

